Case 3:20-cv-00282-BAJ-EWD         Document 98       11/13/20 Page 1 of 1




                United States District Court for the Middle
                           District of Louisiana
                        File Number 3:20-cv-282

    Mark Anthony Spell, et al.,
    Plaintiffs
                                          Notice of Appeal
    v.

    John Bel Edwards, et al.,
    Defendants.

           Notice is hereby given that Mark Anthony Spell and Life
    Tabernacle Church, the plaintiffs in the above named case, hereby
    appeal to the United States Court of Appeals for the Fifth Circuit
    from the order granting Defendants’ motions to dismiss on the 10th
    day of November, 2020, and the judgment entered on the 13th day
    of November, 2020.


                              /s/ Roy S. Moore
                              Roy S. Moore, ABA #6532R53R
                              Attorney for Plaintiffs
                              Foundation for Moral Law
                              1 Dexter Ave.
                              Montgomery, Alabama 36104
                              kayla@morallaw.org

                              /s/Jeffrey S. Wittenbrink
                              Jeffrey S. Wittenbrink, LSBA # 18511
                              Local Counsel, Attorney for Plaintiffs
                              with Foundation for Moral Law
                              331 St. Ferdinand St.
                              Baton Rouge, LA 70802
                              225-308-6850
                              jwittenbrink@thelawyerbr.com
